The CouRT
(Duckett, J., absent,)
instructed the jury that unless they should be satisfied that the acts were done contemptuously, wilfully, and with an evil intent, they ought not to find the defendant guilty. (The words wilfully and contemptuously were used in the indictment.)
The jury found a special verdict, that Faw acted illegally, in taking the money in lieu of bail, and in discharging the traverser from imprisonment; but he thus acted through ignorance and mistake of the law, and without any sinister or corrupt motive.
Judgment for the traverser on the verdict.
Duckett, J., absent.